Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers and the preliminary amendment filed on April 16th, 2021 for Application No. 17/285,395. By the amendment, claims 11-21 are pending with claims 1-10 being canceled and newly claims 11-21 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 04/16/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the limitation “providing either a gear with a first number of instances of gearwheel meshing or a winding-path gear with a second, larger number of instances of gearwheel meshing for the first prime mover” in lines 15-18 which renders the claim indefinite because it is unclear 

Regarding claim 21, the limitation “a first prime mover" in line 3 is unclear.  Is this prime mover the same as the prime mover previously recited in claim 1? This constitutes a double conclusion in the claim. If applicant intends to present the claimed feature and arrangement, the office recommends that the limitation to recite as - -the first prime mover- - for consistency.
Furthermore, the limitation “a second prime mover" in line 4 is unclear.  Is this second prime mover the same as the second mover previously recited in claim 1? This constitutes a double conclusion in the claim. If applicant intends to present the claimed feature and arrangement, the office recommends that the limitation to recite as - -the second prime mover- - for consistency.

Claims 12-21 are rejected because they depend from a rejected base claim and they inherit its deficiencies.

Allowable Subject Matter
Claim 11 is rejected but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-21 are rejected but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
11, the prior art of record fails to disclose or render obvious a transmission of a motor vehicle having the combination features recited in the claim and particularly “a plurality of shift elements (F, E) associated with the planetary transmission and configured to selectively, depending on their shift position, fix the sun gear (24) to a housing or bring the planetary transmission into direct drive".
The closest prior art references are Bachmann (US 8,075,436 B2) and Kaltenbach et al. (US 9,254,737 B2). 
Bachmann and Kaltenbach disclose an equivalent transmission of a motor vehicle including an engine connected to plurality of gearwheels via shift elements and a planetary transmission selectively connected to a housing in order to provide multiple gear ratios to the axles of the vehicle but they do not disclose the particular features and arrangement as required by claim 11. See Figure 4 (Bachmann) and Figure 1 (Kaltenbach).   
Claims 12-21 are allowable as being dependent upon the allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rekow et al. (US 10,655,710 B2) discloses a multi-mode infinitely variable transmission that provides seamless shifting, see Figure 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659